Title: From George Washington to John Baker, 11 April 1783
From: Washington, George
To: Baker, John


                        
                            Sir,
                            Newburgh April 11th 1783
                        
                        I shall be obliged to you for some of the Plaister of Paris, or that white powder with which you take (in
                            wax) the Model of the Mouth for your false teeth—and directions how to mix, & make use of it—When you have done
                            this, I can then give you such a Model as will enable you to furnish me with what I want.
                        Mr Pierce, Pay master Genl who is the bearer of this, & will return immediately back to Camp, will
                            take particular care of what you give him. I am Sir Yr Most Obedt Sert
                        
                            Go: Washington
                        
                    